DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BRIGITTE CHARBONNEAU,
                            Appellant,

                                     v.

                    LAWRENCE CHARBONNEAU,
                           Appellee.

                              No. 4D17-191

                              [April 12, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Jessica Ticktin, Judge; L.T. Case No.
1992DR006366XXXXSB FZ.

  John Caserta of John Caserta, P.A., Delray Beach, for appellant.

  Ralph T. White of Law Office of R.T. White, Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.